 



Exhibit 10.3
SEPARATION AGREEMENT AND RELEASE
     THIS SEPARATION AGREEMENT AND RELEASE (hereinafter referred to as the
“Agreement”) dated June 29, 2007, is entered into by and between GARY S.
HIRSTEIN (“EMPLOYEE”) and INTERNATIONAL FUEL TECHNOLOGY, INC., a Nevada
corporation (“EMPLOYER”).
     WHEREAS, EMPLOYEE has been employed by EMPLOYER and that employment is
being separated; and
     WHEREAS, EMPLOYER and EMPLOYEE desire to mutually reach an agreement
regarding the separation of EMPLOYEE’s employment and to settle and compromise
any and all existing or potential claims EMPLOYEE and EMPLOYER may have against
each other, whether known or unknown, as of this date.
     NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, EMPLOYEE and EMPLOYER agree as follows:
1. Separation Date. EMPLOYER and EMPLOYEE agree that the separation of
EMPLOYEE’s employment with EMPLOYER is effective June 30, 2007. In consideration
of EMPLOYEE’s promises contained in this Agreement, EMPLOYER will provide the
following benefits to EMPLOYEE.
     EMPLOYER agrees not to oppose or contest any claim that EMPLOYEE may make
for unemployment compensation or benefits.
2. EMPLOYER Release. In consideration of the promises made by EMPLOYEE in this
Agreement, the sufficiency of which is hereby acknowledged, EMPLOYER, on behalf
of itself, its present and former agents, shareholders, partners, officers,
directors, manager, supervisors, employees, attorneys, subsidiaries,
corporations, licensees, affiliated corporations, parent or other affiliated
corporations, specifically agrees to fully and forever release and discharge
EMPLOYEE, his heirs and assigns, from any and all debts, claims, demands,
damages, actions, administrative complaints or charges, and causes of action of
any kind whatsoever, whether known or unknown or unforeseen, which EMPLOYER now
has, claims to have or hereafter may have against EMPLOYEE, for or by reason of
any matter, cause or thing, except to the extent it relates to any act of fraud,
knowingly illegal act or willful violation of EMPLOYER policy on the part of
EMPLOYEE, occurring at any time prior to or contemporaneous with the execution
of this Agreement, including without limitation on the foregoing, those arising
out of, or in any way related to, EMPLOYEE’s employment by EMPLOYER and its
affiliated corporations and the separation of that employment.
3. EMPLOYER Indemnification. EMPLOYER agrees to indemnify EMPLOYEE for any
claims, including associated legal fees and expenses, that may be asserted
against EMPLOYEE on account of EMPLOYEE’s good-faith execution of his employment
duties with

 



--------------------------------------------------------------------------------



 



EMPLOYER.
4. EMPLOYEE Release. In consideration of the promises made by EMPLOYER in this
Agreement, the sufficiency of which is hereby acknowledged, EMPLOYEE, on behalf
of himself, his heirs and assigns, specifically agrees to fully and forever
release and discharge EMPLOYER, its present and former agents, shareholders,
partners, officers, directors, managers, supervisors, employees, attorneys,
subsidiaries, corporations, licensees, affiliated corporations, parent or other
affiliated corporations (hereinafter collectively referred to as “the Released
Persons”), from any and all debts, claims, demands, damages, actions,
administrative complaints or charges, and causes of action of any kind
whatsoever, whether known or unknown or unforeseen, which EMPLOYEE now has,
claims to have or hereafter may have against the Released Persons, for or by
reason of any matter, cause or thing, occurring at any time prior to or
contemporaneous with the execution of this Agreement, including without
limitation on the foregoing, those arising out of, or in any way related to,
EMPLOYEE’s employment by EMPLOYER and its affiliated corporations and the
separation of that employment. EMPLOYEE expressly releases and waives all
claims, demands or causes of actions EMPLOYEE may have against the Released
Persons under all federal, state, and/or local laws regulating employment,
including without limitation, Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, the Equal Pay Act of 1963, as amended,
the Americans With Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended, the Family and Medical Leave Act,
the Fair Labor Standards Act, the Missouri Human Rights Act, and/or any
municipal and/or local civil rights laws and ordinances, as amended, or any
other claim, right, demand, suit or cause of action founded in tort, contract,
public policy, estoppel or any other common law or equitable basis of action.
5. Voluntary and Knowing Waiver; Revocation Period. In accordance with the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, EMPLOYEE states that his signature on this Agreement
indicates he understands and voluntarily gives up all rights and claims under
the Age Discrimination in Employment Act through the date he executes this
Agreement. EMPLOYEE expressly understands that by execution of this document, he
does not waive any rights or claims that may arise after the date the waiver is
executed. EMPLOYEE acknowledges that this waiver of rights and claims is given
in exchange for EMPLOYER’s promises and performance required by this Agreement,
all of which exceed any amounts or obligations due EMPLOYEE, and that this
waiver is separate and distinct from, and not requested in connection with, an
existing incentive or other employment termination program. EMPLOYEE also
acknowledges that EMPLOYER has encouraged him to consult an attorney of his
choosing before executing this Agreement. EMPLOYEE understands that he has
twenty-one (21) days from receipt of this Agreement to execute it. EMPLOYEE
understands he can revoke this Agreement during the seven (7) days after he
executes it. If EMPLOYEE fails to execute this document within twenty-one
(21) days of receipt or revokes it during the seven (7) days following
execution, EMPLOYER need not perform any part of this Agreement and this
Agreement will be void entirely.
6. Previous Agreements. EMPLOYEE and EMPLOYER agree that the

2



--------------------------------------------------------------------------------



 



Employment Agreement dated April 4, 2005, between EMPLOYEE and EMPLOYER will
terminate on June 30, 2007. Notwithstanding the previous sentence, Articles 7,
8, and 9 of the Employment Agreement shall survive the termination of the
Employment Agreement. Except as specifically contemplated by this Agreement,
this Agreement constitutes the entire agreement between EMPLOYEE and EMPLOYER
with respect to the separation of EMPLOYEE’S employment with EMPLOYER and
supercedes any and all prior written or oral agreements, arrangements, or
understandings between EMPLOYEE and EMPLOYER relating to the subject matter
hereof. EMPLOYEE and EMPLOYER agree that the Stock Option Agreement dated
April 4, 2005, between EMPLOYEE and EMPLOYER (“Option Agreement”) shall survive
the termination of EMPLOYEE’s employment with EMPLOYER and continue in full
force and effect. EMPLOYEE and EMPLOYER specifically agree that, pursuant to
Article 1.1 of the Option Agreement, the portions of the Option (as defined in
the Option Agreement) vesting on April 3, 2006 and April 3, 2007 constitute
fully vested shares exercisable pursuant to the terms of the Option Agreement
and EMPLOYER’s Amended and Restated 2001 Long Term Incentive Plan, and the
portion of the Option vesting on April 3, 2008 will not vest and will
automatically expire on June 30, 2007.
7. Binding Nature. The terms of this Agreement shall be binding on and inure to
the benefit of EMPLOYEE, EMPLOYER and their respective subsidiaries, successors,
heirs and assigns.
8. No Admission of Wrongdoing. This Agreement is intended to finally and fully
conclude the employment relationship between EMPLOYEE and EMPLOYER, and shall
not be interpreted as an admission by either EMPLOYEE or EMPLOYER of any
wrongdoing or any violation of federal, state or local law, regulation, or
ordinance. EMPLOYER specifically denies that it, or its employees, supervisors,
representatives, or agents, has ever committed any wrongdoing whatsoever against
EMPLOYEE.
9. Entire Agreement. The provisions contained in this Agreement constitute the
entire Agreement between EMPLOYER and EMPLOYEE with respect to the subject
matter of this Agreement and may not be amended except by written instrument
signed by both parties. The parties agree that no facts currently unknown to
them, but which may hereinafter become known to them, shall affect in any way or
manner the final unconditional nature of this Agreement.
10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri.

                                  INTERNATIONAL FUEL                 TECHNOLOGY,
INC. (EMPLOYER)    
 
                   
/s/ Gary S. Hirstein 
      By:   /s/ Jonathan R. Burst                        GARY S. HIRSTEIN
(EMPLOYEE)       Title:    Chief Executive Officer     

3



--------------------------------------------------------------------------------



 



                     
Dated:
  June 29, 2007        Dated:   June 29, 2007     
 
                   

4